DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 15 March 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: amendments of Claims 5, 9, 12, and 13 (explained in detail in 35 U.S.C. 112(a) rejection below. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Response to Arguments
Applicant's arguments filed 15 March 2021 have been fully considered but they are not persuasive.
Objections to the drawings and specifications are withdrawn.
The prior art rejection of the claims is maintained. Regarding the applicant’s arguments against the prior art rejection: the teachings of Kelly disclose a waste collection device that meets the structural limitations of the applicant’s claimed invention (namely, a first panel defining a first space of the waste collection device, etc.). The teachings of Sorensen ‘921 disclose a waste collection device comprising a plurality of spaces. It is important to understand that when combining references, one does not bodily incorporate the teachings of Sorensen ‘921 into the invention of Kelly, but rather utilizes the information contained therein to modify the Kelly invention. One of ordinary skill in the art, seeing the plurality of spaces of Sorensen ‘921, would understand that it is possible to utilize two of the containers of Kelly in such a way, and that this would be a beneficial modification to make. The same logic is applicable to the .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5, 9, 12, and 18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites the limitation “the at least one front wall is provided with another opening”. There is no support in the specification for the front wall having an opening, and no support for “another” opening. The claim therefore does not comply with the written description requirement.

Claim 12 recites the limitation “the front wall is provided with another opening”. There is no support in the specification for the front wall having an opening, and no support for “another” opening. The claim therefore does not comply with the written description requirement.
Claim 18 recites the limitation “the at least one front wall has an angled cut-out”. There is no support in the specification for the front wall having an angled cutout. The claim therefore does not comply with the written description requirement.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “a first panel defining a first space” in line 5 of the claim. It is unclear how a panel defines a space, and it is not understood what structures this limitation is intended to describe. The claim is therefore indefinite.
Claim 1 recites the limitation “a second panel defining a second space” in line 18 of the claim. It is unclear how a panel defines a space, and it is not understood what structures this limitation is intended to describe. The claim is therefore indefinite.
Claim 1 recites the limitation “a connecting open gap” in lines 33-34 of the claim. It is unclear how a gap may also be “connecting” (a gap is space between two bodies and therefore does not 
Claim 1 recites the limitation “the connection panel forming a sleeve” in lines 34-45 of the claim. It is unclear how a panel forms a sleeve, and it is not understood what structures this limitation is intended to describe. The claim is therefore indefinite.
Claim 5 recites the limitation "wherein the at least one front wall is provided with another opening" in lines 3-5 of the claim.  Claim 1 recites “a first front wall” and thus there is not support for more than one front wall (“at least” indicates there may be more than one front wall). Claim 1 does not recite an opening in the first front wall, therefore there is no support for one or multiple openings in the front wall. There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitation "wherein the at least one front wall has an angled cut-out on an upper portion of the at least one front wall" in lines 3-6 of the claim.  Claim 1 recites “a first front wall” and thus there is not support for more than one front wall (“at least” indicates there may be more than one front wall). There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitation "wherein the front wall is provided with another opening" in lines 3-5 of the claim.  Claim 1 does not recite an opening in the first front wall, therefore there is no support for one or multiple openings in the front wall. There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites the limitation "wherein the at least one front wall has an angled cut-out on an upper portion of the at least one front wall" in lines 3-6 of the claim.  Claim 1 recites “a first front wall” and thus there is not support for more than one front wall (“at least” indicates there may be more than one front wall). There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 21-23 are rejected under 35 U.S.C. 103 as being as being unpatentable over Kelly (US 20150048092) in view of Sorensen (US 20110011921) in further view of Kohler (US 7552820).
Kelly teaches a waste collection device (Fig 1, 100) configured to receive a bag made of plastic material, the device comprising: a first panel defining a first space of the waste collection devices, the first panel comprising: a first front wall (128), a first back wall (125, 131), two first side walls each comprising two leaves (126, 127; 129, 130), a fold line being between the two leaves in a vertical orientation (S2, S5), at least one first flap (150, 155) in an extension of the first front wall, with a horizontal fold line (S9), and at least one flap opening (175), made in the at least one first flap.
Kelly does not teach a second space of the waste collection device, or a connecting system between the first and second spaces. However, Sorensen ‘921 teaches a first space and a second space (310 and 310’, Fig 4A), and a connecting system (400) configured to make the first space and the second space integral at rear faces of the first and second back walls of each of the first and second spaces.
(The second space, which is a replication of the first space, comprises the following elements, annotated with the reference numbers of Kelly; a second panel defining a second space of the waste collection devices, the second panel comprising: a second front wall (128), a second back wall (125, 131), two second side walls each comprising two leaves (126, 127; 129, 130), a fold line being between the two leaves in a vertical orientation (S2, S5), at least one second flap (150, 155) in an extension of the second front wall, with a horizontal fold line (S9), and at least one flap opening (175), made in the at least one second flap.)


Kelly in view of Sorensen ‘921 does not teach a connection panel between the two rear faces. However, Kohler teaches a connection panel (Fig 5, 710) disposed in a connecting open gap, between the two rear faces, the connection panel forming a sleeve.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the waste collection device disclosed by Kelly by adding the connection panel as disclosed by Kohler in order to provide a handle for easier and more comfortable transportation of the waste collection device when moving it by hand. 
Regarding Claim 2, Kelly in view of Sorensen ‘921 in further view of Kohler as applied to Claim 1 above teaches all the limitations of Claim 2, including that the at least one first flap (Kelly, 150, 155) comprises two flaps folded together (150, 155), in a horizontal line.
Regarding Claim 21, Kelly in view of Sorensen ‘921 in further view of Kohler as applied to Claim 1 above teaches all the limitations of Claim 21, including that the at least one second flap (150, 155) comprises two flaps folded together (Kelly, 150, 155), in a horizontal line.
Regarding Claim 22, Kelly in view of Sorensen ‘921 in further view of Kohler as applied to Claim 1 above teaches all the limitations of Claim 22, except for the connection panel sliding in translation in the connecting open gap. However, Kohler teaches that the connection panel (Fig 5, 710) is configured to slide, in translation, (Figs 5 and 6; the connection panel slides vertically into position between the sidewalls) in the connecting open gap (Fig 3, 458).

Regarding Claim 23, Kelly in view of Sorensen ‘921 in further view of Kohler as applied to Claim 1 above teaches all the limitations of Claim 23, except for the connection panel sliding in translation in the connecting open gap. However, Kohler teaches that the connection panel (Fig 5, 710) is configured to slide, in translation vertically, the translation being parallel to the fold lines of the leaves of the side walls. (Figs 5 and 6; the connection panel slides vertically into position between the sidewalls).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the waste collection device disclosed by Kelly in view of Sorensen ‘921 further in view of Kohler by adding the sliding of the connection panel as disclosed by Kohler in order to allow the handle to occupy a number of positions, such as in a position wherein the user can grasp the handle (for easier and more comfortable transportation of the waste collection device when moving it by hand) or in a storage state where the handle is either removed or stowed (Kohler, col. 3, lines 40-49)
Claims 5-7 and 12 are rejected under 35 U.S.C. 103 as being as being unpatentable over Kelly (US 20150048092) in view of Sorensen (US 20110011921) and Kohler (US 7552820) in further view of Sutphen (US 20110215205).
Regarding Claim 5, Kelly in view of Sorensen ‘921 in further view of Kohler as applied to Claim 1 above teaches all the limitations of Claim 5, except for an additional opening in the front wall. However, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the waste collection device disclosed by Kelly in view of Sorensen ‘921 further in view of Kohler by adding opening in the front panel as disclosed by Sutphen in order to accept specifically shaped forms of waste (Sutphen, paragraph 0052).
Regarding Claim 6, Kelly in view of Sorensen ‘921 and Kohler in further view of Sutphen as applied to Claim 5 above teaches all the limitations of Claim 6, including that the at least one flap (Kelly 155, 150) comprises a first flap (155) linked by a fold (S9) to the front wall and a second flap (150) linked by a fold to the first flap (S10).
Regarding Claim 7, Kelly in view of Sorensen ‘921 and Kohler in further view of Sutphen as applied to Claim 6 above teaches all the limitations of Claim 7, including that on an edge juxtaposed to the second flap, a handle that is from a cut-out (Kelly, 805) and that is folded in relation to said second flap, said cut-out creating a handle opening.
Regarding Claim 12, Kelly in view of Sorensen ‘921 in further view of Kohler as applied to Claim 2 above teaches all the limitations of Claim 12, except for another opening in the front wall. However, Sutphen teaches that the front wall is provided with another opening (Fig 2, openings 19 in 16).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the waste collection device disclosed by Kelly in view of Sorensen ‘921 further in view of Kohler by adding opening in the front panel as disclosed by Sutphen in order to accept specifically shaped forms of waste (Sutphen, paragraph 0052).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being as being unpatentable over Kelly (US 20150048092) in view of Sorensen (US 20110011921), Kohler (US 7552820), and Sutphen (US 20110215205) in further view of Flowers (US 20130108190).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the waste collection device disclosed by Kelly in view of Sorensen ‘921, Kohler, and Sutphen by adding additional openings to receive trash bags as disclosed by Flowers in order to secure parts of the trash bags, such as the drawstrings or mouth of the bag, in these additional openings thus preventing the bag from closing and being unable to accept trash (Flowers, paragraph 0008).
Regarding Claim 17, Kelly in view of Sorensen ‘921, Kohler, and Sutphen as applied to Claim 7 above teaches all the limitations of Claim 17, except for the first flap having other openings to receive parts of trash bags. However, Flowers teaches that the first flap has other openings (34) configured to receive parts of trash bags.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the waste collection device disclosed by Kelly in view of Sorensen ‘921, Kohler, and Sutphen by adding additional openings to receive trash bags as disclosed by Flowers in order to secure parts of the trash bags, such as the drawstrings or mouth of the bag, in these additional openings thus preventing the bag from closing and being unable to accept trash (Flowers, paragraph 0008).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being as being unpatentable over Kelly (US 20150048092) in view of Sorensen (US 20110011921) and Kohler (US 7552820) in further view of Sorensen ‘614 (US 20100258614).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the waste collection device disclosed by Kelly in view of Sorensen ‘921 in further view of Kohler by adding the angled cut-out as disclosed by Sorensen ‘614 in order to provide the user with handholds which can be used for lifting or moving the waste collection device (Sorensen ‘614, paragraph 0027). 
Regarding Claim 18, Kelly in view of Sorensen ‘921 in further view of Kohler as applied to Claim 2 above teaches all the limitations of Claim 18, except for an angled cut-out on the front wall. However, Sorensen ‘614 teaches that the at least one front wall has an angled cut-out (35 on main panel 5; the cutout is angled horizontally on the front wall) on an upper portion of the at least one front wall (Fig 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the waste collection device disclosed by Kelly in view of Sorensen ‘921 in further view of Kohler by adding the angled cut-out as disclosed by Sorensen ‘614 in order to provide the user with handholds which can be used for lifting or moving the waste collection device (Sorensen ‘614, paragraph 0027). 
Claim 10 is are rejected under 35 U.S.C. 103 as being as being unpatentable over Kelly (US 20150048092) in view of Sorensen (US 20110011921) and Kohler (US 7552820) in further view of Switzgable (US 3070196).
Regarding Claim 10, Kelly in view of Sorensen ‘921 in further view of Kohler as applied to Claim 1 above teaches all the limitations of Claim 10, except for the device comprising a composite material made of two sheets of metal and a polymer core. However, Switzgable teaches that the device is made 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the waste collection device disclosed by Kelly in view of Sorensen ‘921 in further view of Kohler by adding the composite material as disclosed by Switzgable in order to provide strength against denting, twisting, bending, or other damage or deformation of the panel (Switzgable, Col. 3 lines 20-22).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250.  The examiner can normally be reached on Monday-Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH SULLIVAN/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735